Exhibit 10.2

Licensing Agreement

1. THIS AGREEMENT is made this 28 th day of February, 2008, by and between
Clearpoint Resources, Inc., located at 1600 Manor Drive, Suite 110, Chalfont, PA
18914 (hereinafter referred to as “Company”, “ClearPoint”, or “Clearpoint”) and
Optos Capital, LLC, located at 19 Harmony Terrace, Harmony, NJ 08865
(hereinafter referred to as “Optos” or “You”).

 

2. CLEARPOINT OVERVIEW

ClearPoint is a leading Workforce Management Solutions provider to clients
ranging from small businesses to Fortune 500 companies. ClearPoint services
clients through its network of service providers that provide customized
temporary staffing solutions with performance based deliverables, creating
increased productivity. ClearPoint’s services can streamline and optimize the
complex processes involved in the procurement and management of a contingent
workforce. ClearPoint’s proprietary suite of technology provides a cutting human
capital portal that allows companies to manage their workforce in one click.
This unique approach involving their specialized consultant teams puts the
Company at the forefront of the rapidly evolving Human Capital industry. For
more information about ClearPoint, visit http://www.clear-point.com.

 

3. THE CLEARPOINT PROGRAM AND NETWORK

3(a) Clearpoint has developed a unique and distinctive “Program” which includes
the Proprietary Marks, the iLabor Network, Domain Names, Copyrighted Works,
Confidential Information, as well as certain tools, methods, operational
procedures and techniques, proprietary and other third-party software
applications, advertising materials, promotional programs, recordkeeping and
reporting procedures, training, and knowledge. All components of the Program,
existing today or developed by Company during the term of this Agreement,
constitute valuable trade secrets that are proprietary to Company. All
components of the Program are available to Optos for the establishment,
development, operation and management of each location licensed under this
Agreement. ClearPoint hereby grants to Optos, during the term of this Agreement,
a non-transferable, non-exclusive license to the Program in the Granted
Territory, subject to the terms and conditions set forth herein.

3(b) ClearPoint hereby licenses and subcontracts to Optos the client list
previously serviced by TZG Enterprises, and subcontracts all contracts and
contract rights for the clients on such list. Optos is deemed to own (i) any
respective client files it develops outside of the client list, (ii) client
contracts entered into by Optos in its own name with the clients on the provided
client list, and (iii) the time sheets and invoices related to the clients of
Optos and the clients on the provided list. Optos agrees to service all of the
clients on the provided list, whether through a subcontracted client contract or
through a client contract entered into in the name of Optos. All the accounts
receivables created by these clients, whether billed or unbilled, are the
undisputed property of the Optos, including, without limitation, all payment for
services rendered subsequent to February 18, 2008. It is hereby agreed and
understood by and between Company and Optos that Optos’ senior lender shall file
a UCC lien on all any and all accounts receivable, all Clients of Optos and all
other assets of Optos. All components of the Program are available to Optos for
the establishment, development, operation and management of each location
licensed under this Agreement. Company hereby disclaims any interest in any of
the accounts receivable, or proceeds thereof, of Optos. Optos is solely
responsible for any and all liabilities, expenses and costs pertaining to the
employees that service the subcontracted client list, as well as the
subcontracted client contracts or the contracts entered into in Optos’ name
including, but not limited to, all payroll, payroll taxes, unemployment taxes,
workers’ compensation insurance premiums and workers’ compensation claims.

3(c) The Program is the undisputed property of Company, any component of the
Program may be changed, improved, developed or discontinued by Company from time
to time, and Optos must adhere to any changes to the Program.



--------------------------------------------------------------------------------

3(d) The Company shall grant Optos access to and use of the Ultrastaff software
application for the purpose of tracking and collecting accounts receivable, both
billed and unbilled, until such time that Optos acquires its own Ultrastaff
license. After Optos acquires its own Ultrastaff license, the access and use
granted pursuant to this Section 3(d) shall terminate.

3(e) Ownership of the Confidential Information by Company is derived from the
fact that all business generated during the operation of Optos is done under the
Proprietary Marks, the Program, and the training designed and provided by
Company.

3(f) The value of the Program is enhanced by the “Network” which consists of all
of the ClearPoint licensees and affiliates or offices owned directly by Company.

3(g) For the purposes of this Agreement, Optos is licensed for the purpose of
providing full staffing employment services. Without limitation, those services
include, career placements, contract staffing, temp-to-hire placements, and
temporary assignments, as well as all other similar or related staffing
products, services, or activities.

3(h) Any use of the Program, including the Confidential Information and the
Proprietary Marks, other than for the operation of the Business, is a material
breach of this Agreement.

3(i) The Granted Territory, as used herein and granted to Optos is :

Bridgeport, NJ Transportation HUB

510 Heron Drive, Suite 206

Logan Township, NJ 08085

Telephone: 856-241-7373

Toll Free 866-362-7373

Fax: 856-241-7702

Rochester, NY

1425 Mt. Read Blvd, Suite 200

Rochester, NY 14606

Telephone: 585-544-0770

Fax: 585-544-0777

Atlanta, GA

1328 Mt Zion RD

Morrow, GA 30260

Telephone 678-364-0250

Toll Free 888-364-0250

Fax: 678-364-0254

 

2



--------------------------------------------------------------------------------

Dayton, OH

2612 Needmore Rd.

Dayton, OH 45414

Phone: 937-278-7483

Fax: 937-552-7043

Dallas, TX Transportation HUB

2208 W. Park Row, Suite 104

Pantego, TX 76013

Tel: 972-522-7774

Toll-Free 866-346-7774

Houston, TX

2200 N. Loop West, Suite 120

Houston, TX 77018

Telephone: 713-937-4222

Fax: 713-937-1402

Oklahoma City, OK

5208 W. Reno, Ste. 295

Oklahoma City, OK 73127

Telephone: 405-917-9229

Fax: 405-917-9259

West Sacramento, CA Transportation HUB

3960 Industrial Blvd., Ste. 400

W. Sacramento, CA 95691

Telephone: 916-376-0154

Fax: 916-376-0520

Hayward, CA

3777 Depot Road, Ste. 418

Hayward, CA 94545

Telephone: 510-887-2559

Fax: 510-887-7463

 

3



--------------------------------------------------------------------------------

Ontario, CA Transportation HUB

4045 E. Guasti Road ste 216

Ontario, CA 91761

Telephone: 909-937-0070

Fax: 909-937-0071

Norwalk, CA

14616 Carmenita Road

Norwalk, CA 90650

Telephone: 562-921-5636

Fax: 562-921-5637

Denver, CO

3350 Peoria Street, Ste. 170

Aurora, CO 80010

Telephone: 303-364-6363

Fax: 303-364-6372

Phoenix, AZ

3001 W Indian School #314

Phoenix, AZ 85017

Telephone: 602-863-2900

Fax: 602-863-2106

Tempe, AZ

4500 S. Lakeshore Drive, Suite 540

Tempe, Arizona 85282

Telephone: 480-775-3960

Fax: 480-820-5563

Leominster, MA

12 Main St.

Leominster, MA 01453

Telephone: 978-860-3140

Toll-Free 866-390-6291

 

4



--------------------------------------------------------------------------------

Parkersburg, WV

3901 Briscoe Road

Parkersburg, WV 26104

Mailing Address: P.O. Box 1751

Parkersburg, WV 26102

Telephone: 304-428-8028

Fax: 304-428-8027

Mt. Vernon, IL

4202 Williamson Place Suite 1

Mt. Vernon, IL 62864

Telephone: 618-241-9620

Fax: 618-241-9629

Herrin, IL Recruiting Branch

121 N. 13th Street

Herrin, IL 62948

Telephone: 618-942-5191

Fax 618-942-5177

Paris, IL

401 E. Jasper St.

Paris, IL 61944

Telephone: 217-463-2724

Fax: 217-463-2745

Greenup, IL

101 W. Cumberland St.

Greenup, IL 62428

Telephone: 217-923-3868

Fax: 217-923-3928

Florence, SC

2145-A Hoffmeyer Rd

Florence, SC 29501

Telephone: 843-665-2788

Fax: 843-667-9368

Toll-Free: 800-548-0780

 

5



--------------------------------------------------------------------------------

RICHMOND, VA

300 Arboretum Place

Suite 500

Richmond, VA 23236

Phone 804-320-4800

Fax: 804-780-2740

PENSACOLA, FL

6702A Plantation Road

Pensacola, FL 32504

Phone: 850-484-8662

Fax: 850-484-8775

3(j) Lease Assignments

Company and Optos shall use best efforts over the next forty five (45) days to
receive lease assignments from the landlords of the above referenced locations.
Such lease assignments shall include a landlord waiver document that is
reasonably acceptable to the lender for Optos in its sole discretion. In the
event that the Company is unable to provide such lease assignments within the
time frame set forth above, the Company shall sublease all such locations to
Optos until such time as the lease assignments are entered into.

 

4. AUTHORIZATION FOR PAY/BILL SERVICES

4(a) Authorization: Optos is hereby authorized to produce its own weekly
invoices related to its Customers utilizing the Company’s Trade Name and
Trademarks granted to Optos pursuant to this Agreement, which may be used in
combination with Optos’ corporate name. On a weekly basis, Optos will provide
Company with a copy of all invoices generated by the Optos. Company understands
and agrees that all invoices and the resulting accounts receivable and proceeds
thereof are subject to the lien and security interest of Capital (as defined
herein) and the Company has no right of any kind in the invoices, resulting
accounts receivable and proceeds.

4(b) Trade Names and Trademarks: Optos has specific permission to utilize any
and all of the following trade names and marks (collectively the “Trademarks and
Trade Names”, and together with the Propriety Marks are collectively referred to
as the “Clearpoint Trademark Property”) for any purpose related to the scope of
this Agreement.

ClearPoint Resources

ClearPoint Workforce

Allied Contract Services

Quantum Resources

Mercer Staffing

Mercer Ventures

 

6



--------------------------------------------------------------------------------

4(c) ClearPoint Workforce, LLC (“Workforce”), a subsidiary of the Company, has
access to an employee leasing program through an outsourced PEO provider (the
“PEO Program”). Company shall cause Workforce to make the PEO Program available
to Optos to the extent Workforce is authorized under the terms of the Program or
otherwise authorized by the PEO provider. Workforce enters into this Agreement
for the purpose of agreeing to make the PEO Program available to Optos as
provided herein.

 

5. THE CLEARPOINT LICENSE RELATIONSHIP

5(a) Grant: In reliance on the representations, warrants, acknowledgements,
promises and covenants Optos makes in this Agreement, Company grants Optos a
nonexclusive license to use the Clearpoint Property solely for the purpose of
operating each Business identified in Attachment 2. In turn, Optos accept the
rights and obligations contained in this Agreement and Optos agrees to comply
with all terms and provisions contained in this Agreement.

5(b) Term: The initial term of this Agreement begins on the Effective Date and
will not exceed 99 years. In addition, every ten years the Parties shall engage
in the 10 Year Renewal Process set forth in Section 13.

5(c) INTENTIONALLY OMITTED

5(d) Use of the Company’s Property: Optos is hereby licensed to use the
Clearpoint Property solely in accordance with this Agreement and in the manner
prescribed by Company either in the Materials or by Company’s written
instructions to Optos. Company may change, modify, develop, or discontinue
components of the Clearpoint Property from time to time. The “Clearpoint
Property” includes the following:

(1) The Program.

(2) The “Proprietary Marks” including the service marks CLEARPOINT,
CLEARPOINTSEARCH, the descriptive phrases CLEARPOINT RESOURCES, CLEARPOINT
Technical Services and CLEARPOINT Information Services, CLEARPOINT Workforce,
Allied Contract Services, Quantum Resources, Mercer Staffing, Mercer Ventures
and such other trade names, trademarks, and service marks as Company may
designate (or substitute) for Optos use in connection with the operation of the
Business.

(3) The “Domain Names” including the Internet domain name www.clear-point.com
(and all other Domain Names registered by Company or Company’s affiliates) and
any other domain names that may be utilized by Company. Optos must use the
Domain Names in conjunction with the identifier Company assign to Optos.

(4) The “Material”, (whether written or electronic) include without limitation
manuals, written directives and policy statements, Copyrighted Works, forms,
reports, audio or video tapes, all virtual classroom programs, forms of
electronic storage media, software applications and Internet web pages (whether
owned or licensed by Company). Company may, at Company’s sole option, modify the
Materials from time to time, and Optos must adhere to such changes.

(5) The “Copyrighted Works”, includes all Materials containing the copyright
identification CLEARPOINT, as well as all other Materials entitled to the
protection of the copyright laws.

(6) All Confidential Information owned, licensed or sublicensed by Company or
delivered to Optos in confidence, including information developed by the parties
during the term of this Agreement.

(7) All general intangibles, furniture, computer and office equipment, and
supplies and fixtures located in the Granted Territory. The client list licensed
and subcontracted pursuant to Section 3(b) hereof, as well as a subcontract of
any contracts and contract rights for the clients on such list.

 

7



--------------------------------------------------------------------------------

(8) The goodwill associated with and symbolized by each component described in
this subsection 5(d), and all improvements, enhancements, additions and
modifications to any of them.

In addition, Capital TempFunds, a division of Capital Business Credit LLC
(“Capital”), is hereby granted a limited, royalty-free and non-transferable
license of the Clearpoint Property necessary in order to collect the accounts
receivable, both billed and unbilled, of Optos. This royalty free license shall
survive termination of this Agreement for a period of one (1) year for any
reason.

5(e) Ownership of the Clearpoint Property:

Company’s ownership of the Clearpoint Property is undisputed, and Company has
the right to enter into this License Agreement with Optos without any consents
or approvals of any party whatsoever, free and clear of the claims, security
interest and/or liens of any party whatsoever. Optos shall not contest the
validity of Company’s rights in the Clearpoint Property or take any action that
would prejudice or interfere with the validity of Company’s rights with respect
to the Clearpoint Property. ClearPoint’s ownership of all of its property not
otherwise licensed hereunder to Optos is also undisputed.

5(f) Company’s Related indemnification:

Optos must notify Company immediately of any claim against Optos alleging that
Optos’ use of the Proprietary Marks constitutes an infringement of someone
else’s rights. So long as Optos has complied with the Program, Company agrees to
indemnify and hold Optos harmless against any liability assessed against Optos
in favor of the claimant, including Optos’ reasonable costs of defending the
claim. Company will not be liable for any other damages, costs, expenses or for
any loss of profits or business opportunities or incidental or consequential
damages of any kind relating to any such claim. Company reserves the right to
defend, compromise and settle any such action and if Company does undertake
Optos’ defense, Company will not be responsible for the cost of any independent
counsel Optos retain. Company shall have no obligation to defend or indemnify
Optos pursuant to this subsection 5(f) if the claim, suit or demand against
Optos arises out of or relates to Optos’ use of the Proprietary Marks in
violation of the terms of this Agreement.

The above indemnifications are subject to the non-offset provisions provided
herein as well as in a separate writing from Company to Capital.

5(g) Identification as an Independent Contractor.

(1) This Agreement does not create a fiduciary relationship between Optos and
Company. Nothing in this Agreement is intended to make either party an agent,
legal representative, subsidiary, joint venturer, partner, employee, or servant
of the other for any purpose whatsoever.

(2) Optos must hold itself out to the public as an independent contractor
operating according to a license from Company. Optos must exhibit a notice in a
conspicuous place at each Business to inform the public that Optos is operating
independently as a licensee of ClearPoint. Company reserves the right to specify
in the Materials the content and form of Optos notice.

5(h) Services Rendered: Any services Optos renders using the ClearPoint Property
must conform to the standards of quality specified or approved by Company.

5(i) Internet Services: As long as Company provides an Internet presence for
Optos, Optos may not independently establish an Internet presence in any manner.
However, should Company cease to provide Optos with Internet service, upon
obtaining Company’s prior written consent, Optos may do so.

 

8



--------------------------------------------------------------------------------

5(j) Notice of Legal Action and Indemnification:

(1) YOU AGREE, AT ALL TIMES AND AT YOUR EXPENSE, TO DEFEND, INDEMNIFY AND HOLD
HARMLESS CLEARPOINT AND ALL OUR AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS,
AND DESIGNEES, AND THEIR RESPECTIVE MANAGERS, MEMBERS, OFFICERS, AGENTS, AND
REPRESENTATIVES (COLLECTIVELY REFERRED TO AS THE INDEMNITEES”) FROM ALL LOSSES
AND EXPENSES INCURRED IN CONNECTION WITH ANY ACTION, SUIT, ALTERNATIVE DISPUTE
RESOLUTION, ARBITRATION, PROCEEDING, CLAIM, DEMAND, INVESTIGATION, FORMAL OR
INFORMAL INQUIRY, OR ANY SETTLEMENT THEREOF (COLLECTIVELY REFERRED TO AS
“ACTION”) WHICH ARISES OUT OF OR IS BASED UPON YOUR OWNERSHIP OR OPERATION OF
THE BUSINESS, INCLUDING CLAIMS RELATED TO THE EMPLOYMENT OF YOUR STAFF
EMPLOYEES. THIS OBLIGATION TO INDEMNIFY AND DEFEND US SHALL APPLY EVEN IN THE
EVENT OF THE NEGLIGENCE OF OR CLAIM OF NEGLIGENCE AGAINST INDEMNITEES.

(2) SPECIFICALLY EXCLUDED FROM THE INDEMNITY GIVEN ABOVE IS ANY LIABILITY
ARISING SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF INDEMNITEES
(EXCEPT TO THE EXTENT THAT SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IS
ATTRIBUTED OR IMPUTED BY REASON OF ANY ACT OR OMISSION BY YOU).

(3) For the purpose of this Agreement the term “losses and expenses” shall,
without limitation include, all losses, compensatory, exemplary or punitive
damages, fines, charges, costs, expenses, lost profits, attorneys` fees,
experts’ fees, court costs, settlement amounts, judgments, arbitration awards,
compensation for damages to Company’s reputation and goodwill, costs of or
resulting from delays, financing, costs of advertising material and media time
or space, including costs of changing, substituting or replacing same, and all
expenses for recall, refunds, compensation, public notices and other such
amounts incurred in connection with the matters described.

(4) As soon as Optos are aware of any Action Optos must immediately give Company
notice of such Action. At Optos expense and risk, Indemnitees may elect to
assume the defense of any Action; however, under no circumstance are Indemnitees
obligated to undertake the defense of any Action. Such an undertaking by
Indemnitees shall in no manner diminish Optos obligation to indemnify
Indemnitees and to hold them harmless. Optos acknowledge that Optos have no
authority to accept any service of process on behalf of any of the lndemnitees.

(5) Company may, at any time and with such notice as Company deems appropriate,
offer, order, consent or agree to settlements or take such other remedial or
corrective actions Company deems expedient with respect to any Action if, in
Company’s sole judgment, there are reasonable grounds to believe that any of the
acts or circumstances enumerated in this subsection 5(j) have occurred, or that
any act, error, or omission of Yours may result directly or indirectly in
damage, injury or harm to any person or any property. All losses and expenses
incurred under this subsection 5(j) shall be chargeable to and paid by Optos
regardless of any action, activity or defense undertaken by any Indemnitees or
the subsequent success or failure of such actions, activity or defense.

(6) Indemnitees do not assume any liability whatsoever for acts, errors, or
omissions of those with whom Optos may contract, regardless of the purpose.
Optos shall hold harmless and indemnify Indemnitees for all losses and expenses
that may arise out of any acts, errors or omissions regarding such third
parties.

(7) Under no circumstances shall Indemnitees be required or obligated to seek
recovery from third parties or otherwise mitigate their losses in order to
maintain a claim against Optos. The failure to pursue such recovery or mitigate
loss will in no way reduce the amounts recoverable by Indemnitees from Optos.

(8) The above indemnifications are subject to the non-offset provisions provided
herein as well as in a separate writing from Company to Optos.

 

9



--------------------------------------------------------------------------------

6. INTENTIONALLY OMMITTED

 

7. TRADE SECRET/CONFIDENTIAL INFORMATION

7(a) Trade Secret: The Confidential Information is not a matter of common
knowledge in the trade, is generally not available except through time consuming
and costly processes, and gives Optos and Company an advantage over other
staffing businesses. Therefore, Optos acknowledges and agrees that the
Confidential Information, whether currently in existence or hereafter acquired,
constitutes a trade secret of ClearPoint.

7(b) Confidential Information: The following information, without limitation,
constitutes the “Confidential Information”:

(1) the Clearpoint Property, the Materials; the Program, Service Files content,
Field Employee and/or Staff Employee information obtained through the operation
of the Business (whether past, present or prospective);

(2) any information regarding any individual who has a reasonable expectation of
privacy and/or which was disclosed to Optos, the Client, the Business and/or
Company in confidence;

(3) any additional information regarding any Client, including, but not limited
to, personal information on the various contact persons, contact telephone
numbers, personnel needs, fringe benefits, hiring practices, time lines and
budgets, policies, goals and plans, usage of Field Employees, Client pricing for
various services and types of Field Employees, fees, profit margins, credit
history, existing or prospective Job-orders and Client agreements and all other
dealings with Optos, the Business and/or Company,

 

10



--------------------------------------------------------------------------------

(4) any information regarding Optos business operations and practices under the
Program, including pricing and cost codes, marketing techniques, strategic
business plans and market research studies, promotional ideas, operating
reports, placement registers, and accounts receivable;

(5) any information, including a formula, pattern, compilation, program, device,
method, technique, or process that derives independent economic value, actual or
potential, for which reasonable efforts are used to maintain its secrecy, and
which is not generally known to the public or readily ascertainable by proper
means by other persons who can obtain economic value from its disclosure or use;
and

(6) any other information known by Optos or used in the Business that could give
Optos an advantage over competitors that is not disclosed to the public by
Company or that is not generally known to the public.

7(c) Non-Disclosure of Confidential Information: Optos and Optos Principal
Owners acknowledge that any use of the Confidential Information other than for
the operation of the Business is a material breach of this Agreement and
constitutes an unfair business practice. Optos agrees that during the term of
this Agreement, Optos will institute thorough and effective measures to protect
and preserve the confidentiality of the Confidential information. Optos agrees
that Optos will not (1) disclose the contents of the Confidential Information to
unauthorized persons; (2) allow any written Confidential Information to leave
the Location; (3) copy or use the Confidential Information for any purpose other
than as permitted by this Agreement; or (4) disclose, use or misappropriate the
Confidential Information. Optos further agrees to adhere to these terms after
the expiration (without renewal) or termination of this Agreement.

7(d) Protection of Confidential Information:

(1) Optos will require Optos Manager, Staff Employees and/or agents or other
third parties who will have access to the Confidential Information to execute a
“Confidentiality Agreement” in the same form as Attachment 4 to this Agreement.
Optos must advise such persons that the Confidentiality Agreement contains
covenants against unfair trade practices and that execution of the
Confidentiality Agreement is a prior condition of employment and/or association
with Optos.

(2) All officers, directors, spouses, and other third parties Company designates
who are not required by Company to execute this Agreement but whom Company have
a reasonable expectation will have access to Confidential Information must
execute a Confidentiality Agreement.

(3) Optos must forward a copy of each executed Confidentiality Agreement to
Company for Company’s records. Optos and Optos Principal Owners may not reveal
any Confidential Information to any individual in the absence of a written
obligation from such person not to misuse or disclose the Confidential
Information, Optos agrees to consistently and uniformly enforce the
Confidentiality Agreement.

 

8. INTENTIONALLY OMMITTED

 

9. LICENSING FEE

In exchange for the licensing of its Program to Optos, Company shall receive a
Licensing Fee equal to 5.2 percent (5.2%) of total cash receipts of Optos
regarding temporary staffing services. The payment of the Licensing Fees are
subject to the non-offset provisions provided herein as well as in a separate
writing from Company to Capital.

Within two (2) years after each year of this Agreement, ClearPoint shall have
the right to have an independent third party (the “Auditor”) audit the directly
relevant financial records generated by Optos for the limited purpose of
verifying the accuracy of the amount of the payments owed to ClearPoint under
this Agreement. ClearPoint may cause the Auditor to perform such an audit not
more

 

11



--------------------------------------------------------------------------------

than twice in any twelve (12) month period, however, if any discrepancies are
identified in an audit, then ClearPoint can thereafter perform audits not more
than four (4) times per year. ClearPoint shall give reasonable advance written
notice to Optos, and each audit shall be conducted during normal business hours.
The expenses of the Auditor shall be paid by ClearPoint unless, in any given
audit, ClearPoint determines that the Licensing Fee paid to ClearPoint differs
from that audit by more than five percent (5%), in which case the reasonable
expenses of the Auditor shall be paid by Optos.

 

10. FEES AND FINANCIAL OBLIGATIONS

10(a) Licensing Fee: Optos shall pay Company the applicable Licensing Fee
identified in Section 9 within 48 hours from the time of cash receipt of the
Client Sales by Optos.

10(b) Collection of Account: The accounts receivable of the Optos are the
undisputed property of the Optos. In the event that the Company or any of its
subsidiaries or affiliates collects any monies related to the accounts
receivable of the Optos or any other monies of the Optos from whatever source,
Company and its affiliates and subsidiaries agree to immediately remit all such
amounts directly to Capital, without setoff or deduction of any kind whatsoever,
in kind with all necessary endorsements and all enclosures to the following
address: Capital TempFunds, 1799 W. Oakland Park Blvd., Fort Lauderdale, FL
33311 Attn: James S. Rothman, President, and if not possible, by immediate wire
transfer, pursuant to the wire transfer instructions to be provided by Capital
from time to time, with enclosures to follow by US Mail.

Cash application will be based on the remittance advice submitted by the
customer. In the event no cash application instructions are provided to Company,
Company will make a best effort to obtain written application instructions from
the customer. In the event that application instructions are not received within
such time frame, the amounts received will be applied to the newest receivables
first.

Company agrees that it shall not at any time, without the prior written consent
of Capital, take a security interest or lien in any of the assets of the Optos.
In the event that Company violates this provision and takes a security interest
in or lien on any of the assets of Optos, Company agrees that such security
interest and/or lien shall at all times be subject and subordinate to the
security interest of Capital, and that Company shall take no action against any
of the assets of Optos until such time as all obligations of Optos to Capital
are indefeasibly repaid in full.

 

12



--------------------------------------------------------------------------------

11. RECORDKEEPING; REPORTING; AUDITS

11(a) Recordkeeping and Reporting: Optos shall provide Company immediate access
to any information (including information concerning any Principal Owner),
regardless of who possesses it, that relates in any way to the Business. Such
access shall include access that allows Company to electronically receive and/or
collect such information. Optos agrees to timely prepare, preserve, and report
full, complete, and accurate books, records, and accounts of the Business to
Company In accordance with generally accepted accounting principles (“GAAP”) and
as instructed in the Materials.

 

12. INTENTIONALLY LEFT BLANK

 

13. RENEWAL OF AGREEMENT

13(a) Renewal: Unless Company have reason to terminate this Agreement for cause,
or Company agrees to purchase Optos assets with the prior written consent of
Capital, Company will renew the license for an additional 10 year term (the
“Renewal Term”) contingent upon each of the following factors:

(1) At least 180 days prior to the Scheduled Expiration Date Company will
provide Optos with a written renewal notice (the “Renewal notice”), confirming
Company’s offer to renew the license.

(2) No less than 30 days following Optos receipt of the Renewal notice, Optos
must provide Company with Optos written confirmation regarding Optos intent to
renew, or not to renew, the license (“Renewal Intent”).

(3) If Optos elect to renew, at least 30 days prior to the Scheduled Expiration
Date, Optos and Optos Principal Owners must execute Company’s then-current form
of license agreement and all other related documents required by Company at that
time (cumulatively the “Renewal Documents”). Optos and Optos Principal Owners
acknowledge that the Renewal Documents may contain terms and conditions that are
significantly different from this Agreement. In addition, the parties agree to
execute a mutual release which is intended to release any and all claims the
parties may have against each other arising out of or related to this Agreement.
The release however will not purport to release the parties from any future
claims arising out of or related to the Renewal Documents. In the event that
Optos is still being funded by Capital, the Renewal Documents shall be in form
acceptable to Capital.

(4) Optos may not be in material default of this Agreement as of the scheduled
renewal date.

(5) All monetary obligations Optos owe to Company under this Agreement, or any
other Agreement between Optos and Company, must be paid current as of the
scheduled renewal date.

(6) Those individuals Company identify in the Renewal notice (whether a
Principal Owner, Manager, and/or Staff Employee), must successfully complete
Company’s then-required’ training concerning the operation of the Business
within the first 180 days following the scheduled renewal date.

Notwithstanding anything to the contrary provided herein, this Agreement may be
terminated by ClearPoint upon written notice to Optos upon ClearPoint and Optos
entering into an Asset Purchase Agreement and closing on the underlying
transactions in accordance with such Asset Purchase Agreement; the form of such
Asset Purchase Agreement being acceptable to Capital, such consent by Capital
not to be unreasonably withheld.

 

13



--------------------------------------------------------------------------------

14. NON-RENEWAL OF AGREEMENT

14(a) Non-Renewal notice Requirement: If Optos does not desire to renew the
license at the end of the then-current term, Optos must inform Company, in
writing (the “Non-Renewal notice”) no later than 30 days after Optos receipt of
the Renewal notice. In all cases, if Optos opt for non-renewal, Optos must enter
into Company’s then-current exit agreement at least 30 days prior to the
Scheduled Expiration Date.

14(b) Continued Service Required to End of Term: The parties agree that it is
imperative that the goodwill of Clearpoint and the Network be protected.
Therefore, Optos agrees to continue to service Clients, Job-seekers, and Field
Employees, up to and including the day of the Scheduled Expiration Date. Company
is entitled to all Royalty, Ad Fund, and any other payments and other monies
owed and accruing up to and including the Scheduled Expiration Date.

 

15. TERMINATION

15(a) Termination for Failure to Cure Breach: Except as otherwise provided in
subsection 15(b), when Optos receive a written notice from Company Informing
Optos that Optos have failed to comply with the terms of this Agreement (as
supplemented by the Materials), Optos will have 10 consecutive days (or such
other time frame as required by law) to cure the breach to Company’s
satisfaction. If Optos does not cure the breach within the applicable time
period, this Agreement may be terminated by the Company without further notice
to Optos. In addition, if the breach is due to Optos failure to timely pay
monies due to the Company, the Company reserve the right to file a delinquency
report with all appropriate credit reporting agencies. Company shall provide
notice to Capital of any breach by Optos, and Capital shall have the option,
without in any way have the obligation, to effectuate a cure within the
applicable cure period.

15(b) Termination Without Opportunity to Cure Breach: After any one or more of
the following events described below, the Company may, in the Company’s sole
discretion, terminate this Agreement without providing Optos any opportunity to
cure the breach, and the termination is effective when Optos and Capital receive
the Company’s written notice.

(1) The Business is closed for 5 consecutive Business Days.

(2) Optos or any Principal Owner is convicted of, or pleads no contest to, a
felony, a crime Involving moral turpitude, or any other crime or offense that is
likely, in Company’s sole opinion, to adversely affect the Network, the
Clearpoint Property, or Company’s interest in them.

(3) Optos or any Principal Owner attempts to transfer or transfers, with or
without remuneration, any of the material assets of the Business, the Clearpoint
Property, any rights or obligations under this Agreement, or any Ownership
Interest in Optos without first obtaining Company’s written approval

(4) Optos or any Principal Owner fail to comply with any Confidentiality
Agreement and/or non-disclosure agreement or fails to comply with any of the
provisions of this Agreement related to: (i) Non-Disclosure of Confidential
Information, (ii) Protection of Confidential Information, (iii) Treatment of
Personnel, (iv) operation of the Business from a Clearpoint Approved location,
(v) maintaining uninterrupted required insurance coverage, (vi) Credit and
Collections, or (vii) Rules Governing Unfair Trade Practices.

(5) Optos or any Principal Owner uses in any unauthorized manner or discloses to
any unauthorized party, the Clearpoint Property and/or any third party software
sublicensed through Clearpoint to Optos.

(6) Optos or any Principal Owner (i) acts in any way inconsistent with being a
business separate from Clearpoint; (ii) commits any unauthorized acts involving
Clearpoint; (iii) commits any act or

 

14



--------------------------------------------------------------------------------

pursues any course of conduct that brings the Program, the Network, or the
Proprietary Marks into disrepute; (iv) participates in any fraudulent activity,
including any fraudulent reporting, of financial or operational information to
Company; (v) willfully or negligently misclassifies Field Employees for worker’s
compensation reporting and charge purposes, (vi) permits Field Employees to
perform prohibited services or (viii) permits Field Employees to be employed in
job classifications that are prohibited as instructed by Company.

(7) Optos loses legal control of the assets, business affairs, or freedom of
action with respect to the Business.

(8) Optos are (i) adjudicated as bankrupt or insolvent, (ii) all or a
substantial part of the assets are assigned to, or for, the benefit of any
creditor, (iii) a petition in bankruptcy is filed by or against Optos and is not
immediately contested and dismissed within 60 days from filing, (iv) a bill in
equity or other proceeding for the appointment of a receiver or other custodian
of Optos, the Business or assets of either is filed and consented to by Optos,
(v) a receiver or other custodian (permanent or temporary) of Optos assets or
property, or any part thereof, is appointed by any court of competent
jurisdiction, (vi) proceedings for a composition with creditors under any state
or federal law are instituted by or against Optos, (vii) Optos are dissolved,
and/or (viii) execution is levied against Optos or the real or personal property
of the Business is scheduled to be sold after levy thereon by any governmental
body or agency, sheriff, marshal or constable.

(9) INTENTIONALLY OMITTED

(10) Optos or any Principal Owner commits 2 material breaches under this
Agreement within a 12 month period, whether or not such breaches have been cured
after Optos receipt of Company’s written notice.

15(c) Cease Operations: If Optos fails to cure the breach, Optos must
immediately cease operating the Business and comply with the post termination
obligations contained in Sections 16 and 17.

15(d) Cross Default: If any of Optos subsidiaries or affiliates authorized to
operate one or more Businesses under this Agreement commits any breach described
herein, the breach shall affect all members of this Agreement.

16. The provisions of this Agreement shall be deemed effective as of
February 18, 2008. Notwithstanding the prior sentence, Optos shall reimburse the
Company for all monies advanced regarding payroll, payroll taxes, workers’
compensation and administrative fees subsequent to February 18, 2008.

 

17. INTENTIONALLY LEFT BLANK

 

18. GENERAL LEGAL MATTERS

18(a) GOVERNING LAW: IN AN EFFORT TO PROMOTE CONSISTENCY WITHIN THE NETWORK,
WITH RESPECT TO ALL CLAIMS, CONTROVERSIES, DISPUTES OR ACTIONS RELATED TO THIS
AGREEMENT OR THE RELATIONSHIP CREATED THEREBY, THIS AGREEMENT SHALL BE
INTERPRETED, ENFORCED AND GOVERNED BY THE LAW OF THE STATE OF DELAWARE. DELAWARE
LAW SHALL PREVAIL IN THE EVENT OF ANY CONFLICT OF LAW, EXCEPT TO THE EXTENT
GOVERNED BY THE UNITED STATES TRADEMARK ACT OF 194E (LANHAM ACT, 15 U,S.C.,
SECTION 1501, ET SEQ.).

 

15



--------------------------------------------------------------------------------

18(b) MEDIATION:

(1) THE PARTIES AGREE TO SUBMIT ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF
OR RELATING TO THE LICENSE, YOUR OPERATION OF THE BUSINESS, THIS AGREEMENT, OR
ANY OTHER AGREEMENT BETWEEN US, OR OUR AFFILIATES, AND YOU TO NON-BINDING
MEDIATION PRIOR TO FILING SUCH CLAIM, CONTROVERSY OR DISPUTE IN ARBITRATION OR A
COURT.

(2) THE MEDIATION SHALL BE CONDUCTED THROUGH EITHER AN INDEPENDENT MEDIATOR OR A
MEDIATOR APPOINTED BY A MEDIATION SERVICES ORGANIZATION OR BODY EXPERIENCED IN
THE MEDIATION OF DISPUTES BETWEEN COMPANYS AND OPTOSS AGREED UPON BY THE
PARTIES. FAILING SUCH AGREEMENT WITHIN 15 DAYS OF TIME AFTER EITHER PARTY HAS
RESOURCESIFIED THE OTHER IN WRITING OF ITS DESIRE TO SEEK MEDIATION, THE
MEDIATION SHALL BE CONDUCTED THROUGH J.A.M.S. OR ITS SUCCESSOR IN ACCORDANCE
WITH ITS RULES COVERING MEDIATION. UNLESS YOUR STATE LAW REQUIRES THAT WE
CONDUCT THE MEDIATION IN THE STATE WHERE THE BUSINESS IS LOCATED, THE MEDIATION
SHALL BE HELD AT THE J.A.M.S. OFFICE LOCATED IN DALLAS, TEXAS, OR IN THE CURRENT
CITY AND STATE WHERE OUR CORPORATE HEADQUARTERS IS LOCATED AT THE TIME THE
DISPUTE 1S SUBMITTED.

(3) THE COSTS AND EXPENSES OF MEDIATION, INCLUDING COMPENSATION AND EXPENSES OF
THE MEDIATOR, SHALL BE BORNE BY THE PARTIES EQUALLY.

(4) THE PARTIES ARE UNABLE TO RESOLVE THE CLAIM, CONTROVERSY OR DISPUTE WITHIN
90 DAYS AFTER THE MEDIATOR HAS BEEN APPOINTED, THEN THE DISPUTE SHALL
AUTOMATICALLY BE REFERRED TO ARBITRATION UNDER SUBSECTION 18(c).

(5) RESOURCESWITHSTANDING THE FOREGOING, WE MAY, IN OUR SOLE DISCRETION, BRING
AN ACTION FOR (i) MONIES OWED, (ii) INJUNCTIVE OR OTHER EXTRAORDINARY OR
EQUITABLE RELIEF, (iii) SPECIFIC PERFORMANCE, OR (iii) THE POSSESSION OR
DISPOSITION OF, OR OTHER RELIEF RELATING TO, REAL PROPERTY IN A COURT HAVING
JURISDICTION AND IN ACCORDANCE WITH SUBSECTIONS 18(c)(3) AND 18(d), WITHOUT
FIRST SUBMITTING SUCH ACTION TO MEDIATION.

18(c) ARBITRATION:

(1) THE PARTIES AGREE THAT ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF OR
RELATING TO THE LICENSE, YOUR OPERATION OF THE BUSINESS, THIS AGREEMENT, OR ANY
OTHER AGREEMENT BETWEEN US, OR OUR AFFILIATES, AND YOU, THAT CANRESOURCES BE
AMICABLY SETTLED AMONG THE PARTIES OR THROUGH MEDIATION SHALL, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN AND IN SUBSECTION 18(d), BE REFERRED TO
ARBITRATION.

(2) THE ARBITRATION SHALL BE CONDUCTED THROUGH AN ORGANIZATION OR BODY
EXPERIENCED IN THE ARBITRATION OF DISPUTES BETWEEN COMPANYS AND OPTOSS AGREED
UPON BY THE PARTIES. .

(3) FAILING SUCH AGREEMENT WITHIN 15 DAYS AFTER ONE PARTY. HAS RESOURCESIFIED
THE OTHER PARTY IN WRITING OF ITS INTENTION TO ARBITRATE, ARBITRATION SHALL BE
CONDUCTED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), OR ITS SUCCESSOR, IN
ACCORDANCE WITH THE COMMERCIAL RULES OF AAA OR ITS SUCCESSOR, AS AMENDED, EXCEPT
THAT THE ARBITRATOR(S) SHALL APPLY THE

 

16



--------------------------------------------------------------------------------

FEDERAL RULES OF EVIDENCE. HOWEVER, IF SUCH RULES ARE IN ANY WAY CONTRARY TO OR
IN CONFLICT WITH THIS AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL CONTROL.

(4) ALL CLAIMS, CONTROVERSIES OR DISPUTES INVOLVING YOU MAY ONLY BE ARBITRATED
ON AN INDIVIDUAL BASIS AND MAY RESOURCES BE CONSOLIDATED WITH ANY CLAIM,
CONTROVERSY OR DISPUTE FOR OR ON BEHALF OF ANY OTHER CLEARPOINT OPTOS OR
SUPPLIER.

(5) IF THE AMOUNT IN CONTROVERSY INVOLVES LESS THAN $100,000, THE PARTIES SHALL
SELECT A SINGLE ARBITRATOR IN ACCORDANCE WITH THE LIST AND STRIKE PROVISIONS OF
THE AAA RULES. IF THE AMOUNT IN CONTROVERSY INVOLVES $100,000 OR MORE, A
THREE-PERSON PANEL OF ARBITRATORS SHALL BE SELECTED.

(6) TO SELECT A THREE PERSON PANEL, THE PARTIES SHALL EACH SELECT ONE
ARBITRATOR. IF THE PARTY UPON WHOM THE DEMAND FOR ARBITRATION IS SERVED FAILS TO
SELECT AN ARBITRATOR WITHIN 15 DAYS AFTER THE RECEIPT OF THE DEMAND FOR
ARBITRATION, THEN THE ARBITRATOR SO DESIGNATED BY THE PARTY REQUESTING
ARBITRATION SHALL ACT AS THE SOLE ARBITRATOR TO RESOLVE THE CONTROVERSY AT HAND.
OTHERWISE, THE TWO ARBITRATORS DESIGNATED BY THE PARTIES SHALL SELECT A THIRD
ARBITRATOR. IF THE TWO ARBITRATORS DESIGNATED BY THE PARTIES FAIL TO SELECT A
THIRD ARBITRATOR WITHIN 15 DAYS, THE THIRD ARBITRATOR SHALL BE SELECTED BY THE
ORGANIZATION AGREED UPON OR AAA OR ANY SUCCESSOR THERETO, UPON APPLICATION BY
EITHER PARTY. ALL OF THE ARBITRATORS SHALL BE EXPERIENCED IN THE ARBITRATION OF
DISPUTES BETWEEN COMPANYS AND OPTOSS, BUT THE PERSON SELECTED MAY RESOURCES HAVE
SERVED AS THE MEDIATOR OF THE DISPUTE SUBMITTED TO ARBITRATION AS PROVIDED BY
SUBSECTION 17(b) ABOVE.

(7) THE ARBITRATION SHALL TAKE PLACE IN DALLAS, TEXAS, OR THE CURRENT CITY AND
STATE WHERE OUR CORPORATE HEADQUARTERS IS LOCATED AT THE TIME THE DISPUTE IS
SUBMITTED TO ARBITRATION.

(8) THE AWARD OF THE ARBITRATORS SHALL BE FINAL AND JUDGMENT UPON THE AWARD
RENDERED IN ARBITRATION MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.
THE ARBITRATORS SHALL BE REQUIRED TO SUBMIT WRITTEN FINDINGS OF FACT AND
CONCLUSIONS OF LAW AND A WRITTEN EXPLANATION AND CALCULATION OF THE AMOUNT
AWARDED (IF APPLICABLE) WITHIN 30 BUSINESS DAYS FOLLOWING THE FINAL HEARING
SESSION OF THE ARBITRATORS.

(9) THE COSTS AND EXPENSES OF ARBITRATION MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF, THE COSTS AND EXPENSES OF ARBITRATION, INCLUDING
COMPENSATION AND EXPENSES OF THE ARBITRATORS, SHALL BE BORNE BY THE PARTIES AS
THE ARBITRATORS DETERMINE. EACH PARTY FURTHER AGREES THAT, UNLESS APPLICABLE LAW
PROHIBITS SUCH LIMITATION, NEITHER PARTY SHALL BE LIABLE FOR PUNITIVE OR
EXEMPLARY DAMAGES, AND THE ARBITRATORS SHALL HAVE NO AUTHORITY TO AWARD THE
SAME. ANY AWARD OF PUNITIVE OR EXEMPLARY DAMAGES BY THE ARBITRATOR(S) IS OUTSIDE
OF AND IN VIOLATION OF THIS AGREEMENT TO ARBITRATE DISPUTES.

(10) IF WE DESIRE TO SEEK SPECIFIC PERFORMANCE OR OTHER EXTRAORDINARY OR
EQUITABLE RELIEF INCLUDING, BUT RESOURCES LIMITED TO, INJUNCTIVE RELIEF UNDER
THIS AGREEMENT AND ANY AMENDMENTS THERETO, THEN ANY SUCH ACTION SHALL RESOURCES
BE SUBJECT TO MANDATORY ARBITRATION AND WE SHALL HAVE THE RIGHT TO BRING SUCH
ACTION AS DESCRIBED IN SUBSECTION 17(d). IN ADDITION, ANY ARBITRATOR APPOINTED
PURSUANT TO THE TERMS OF THIS

 

17



--------------------------------------------------------------------------------

AGREEMENT, SHALL HAVE THE AUTHORITY TO ENTER AN AWARD FOR SPECIFIC PERFORMANCE
OR OTHER EXTRAORDINARY OR EQUITABLE RELIEF IF SPCIFICALLY SOUGHT BY A PARTY.

(11) IN PROCEEDING WITH ARBITRATION AND IN MAKING DETERMINATIONS HEREUNDER, THE
ARBITRATORS SHALL RESOURCES EXTEND, MODIFY OR SUSPEND ANY TERMS OF THIS
AGREEMENT OR THE REASONABLE STANDARDS OF BUSINESS PERFORMANCE AND OPERATION
ESTABLISHED BY US IN GOOD FAITH. RESOURCESICE OF OR DEMAND FOR ARBITRATION SHALL
RESOURCES STAY, POSTPONE OR RESCIND THE EFFECTIVENESS OF ANY TERMINATION OF THIS
AGREEMENT OR SUSPEND THE OPERATION OF OR EFFECT OF ANY TERM OF THE AGREEMENT.

18(d) VENUE:

(1) EXCEPT AS STATED ABOVE, AND IN THIS SUBSECTION OR PRECLUDED BY STATE LAW IN
THE STATE IN WHICH THE BUSINESS IS LOCATED, WITH RESPECT TO ALL CLAIMS SET FORTH
ABOVE IN SUBSECTION 18(c) (ARBITRATION), OR WHICH AS A MATTER OF LAW OR PUBLIC
POLICY CANRESOURCES BE SUBMITTED TO ARBITRATION, YOU AND YOUR PRINCIPAL OWNERS
HEREBY IRREVOCABLY SUBMIT YOURSELVES TO THE EXCLUSIVE JURISDICTION OF THE STATE
COURTS AND THE FEDERAL DISTRICT COURT WHERE WE HAVE OUR PRINCIPAL CORPORATE
HEADQUARTERS.

(2) YOU AND YOUR PRINCIPAL OWNERS HEREBY WAIVE ALL QUESTIONS OF PERSONAL
JURISDICTION FOR THE PURPOSE OF CARRYING OUT THIS PROVISION. YOU AND YOUR
PRINCIPAL OWNERS HEREBY AGREE THAT SERVICE OF PROCESS MAY BE MADE UPON ANY OF
YOU IN ANY PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE
RELATIONSHIP CREATED BY THIS AGREEMENT BY ANY MEANS ALLOWED BY SUCH STATE OR
FEDERAL LAW.

(3) YOU AND YOUR PRINCIPAL OWNERS FURTHER AGREE, EXCEPT AS OTHERWISE. SET FORTH
HEREIN THAT EXCLUSIVE VENUE FOR ANY PROCEEDING RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR THE RELATIONSHIP CREATED THEREBY SHALL BE THE COUNTY WHERE WE
HAVE OUR CORPORATE HEADQUARTERS; PROVIDED, HOWEVER, WITH RESPECT TO ANY ACTION
(i) FOR MONIES OWED, (ii) FOR INJUNCTIVE OR OTHER EXTRAORDINARY OR EQUITABLE
RELIEF (INCLUDING SPECIFIC PERFORMANCE), OR (iii) INVOLVING POSSESSION OR
DISPOSITION OF, OR OTHER RELIEF RELATING .TO REAL PROPERTY, WE MAY BRING SUCH
ACTION IN ANY STATE OR FEDERAL DISTRICT COURT WHICH HAS JURISDICTION.

18(e) MUTUAL BENEFIT: THE PARTIES ACKNOWLEDGE THAT (1) EACH PARTY’S AGREEMENT
REGARDING APPLICABLE STATE LAW AND FORUM SET FORTH IN SUBSECTION 18(a) AND
SUBSECTION 18(d) PROVIDE THE MUTUAL BENEFIT OF UNIFORM INTERPRETATION OF THIS
AGREEMENT AND ANY DISPUTE ARISING OUT OF THIS AGREEMENT OR THE PARTIES’
RELATIONSHIP CREATED BY THIS AGREEMENT, (ii) THE RECEIPT AND SUFFICIENCY OF
MUTUAL CONSIDERATION FOR SUCH BENEFIT, AND (iii) THE PROVISIONS REGARDING
APPLICABLE STATE LAW AND FORUM HAVE BEEN NEGOTIATED FOR IN GOOD FAITH AND ARE
PART OF THE BENEFIT OF THE BARGAIN REFLECTED BY THIS AGREEMENT. THE PARTIES
ACKNOWLEDGE THAT THE EXECUTION OF THIS AGREEMENT AND ACCEPTANCE OF THE TERMS BY
THE PARTIES OCCURRED AT OUR CORPORATE HEADQUARTERS. THE PARTIES FURTHER
ACKNOWLEDGE THAT YOUR PERFORMANCE OF CERTAIN OBLIGATIONS ARISING UNDER THIS
AGREEMENT, INCLUDING, BUT RESOURCES LIMITED TO, THE PAYMENT OF MONIES DUE
HEREUNDER, SHALL OCCUR WHERE OUR CORPORATE HEADQUARTERS IS LOCATED AT THE TIME
SUCH OBLIGATION IS DUE.

 

18



--------------------------------------------------------------------------------

18(f) AMENDMENTS TO LICENSE AGREEMENT: EXCEPT FOR THOSE AMENDMENTS PERMITTED TO
BE MADE UNILATERALLY BY US HEREUNDER, ANY CHANGES OR MODIFICATIONS TO THIS
AGREEMENT, OR SPECIFIC WAIVERS OF RIGHTS, SHALL BE MADE ONLY IN WRITING EXECUTED
BY AUTHORIZED OFFICERS OR AGENTS OF EACH PARTY. YOU AND YOUR PRINCIPAL OWNERS
ACKNOWLEDGE THAT NO OFFICER, AGENT OR FIELD EMPLOYEE OF OURS IS AUTHORIZED TO
CHANGE OR MODIFY THIS AGREEMENT VERBALLY AND THAT YOU WILL RESOURCES RELY ON
CONVERSATIONS OR OTHER COMMUNICATIONS WITH OFFICERS, AGENTS OR FIELD EMPLOYEES
OF OURS RELATED TO ANY CHANGE OR MODIFICATION OF THIS AGREEMENT.

18(g) Waivers: Attorney’s Fees: All waivers relating to this Agreement shall be
strictly construed. In any litigation related to this Agreement or the operation
of the Business, all costs and all reasonable attorney’s fees (including those
for appeal) incurred as a result of the legal action shall be paid to the
prevailing party by the other party.

18(h) notices: Any notices required or permitted by this Agreement shall be in
writing and shall be directed to either party at the respective last known
business address, delivered prepaid in one of the following ways: (i) personally
or by expedited delivery service, (ii) U.S. first-class postage prepaid mail, or
(iii) facsimile or electronic mail (provided that the sender confirms the
facsimile or electronic mail by sending an original confirmation copy by
certified or registered mail or expedited delivery service within 3 Business
Days after transmission). Any notice shall be deemed to have been given (i) in
the case of personal delivery, at the time of personal delivery, (ii) in the
case of facsimile or electronic mail, upon transmission (provided confirmation
is sent as described above) or (iii) in the case of U.S. mail, 3 Business Days
after the date of mailing. All notices to Optos shall simultaneously be sent to
Capital at the following address:

Mr. James S. Rothman

President

Capital TempFunds,

A division of Capital Business Credit LLC

1799 W. Oakland Park Road

Ft. Lauderdale, FL 33311

Fax No.: 954-414-6601

18(i) Parties Bound: Assignment: This Agreement binds Optos, Optos Principal
Owners, and their heirs, executors, administrators, successors, and assigns.
Company may assign this Agreement in whole or in part to any person or entity on
written notice to Optos. The parties agree that Capital is a third party
beneficiary of this Agreement, and has the right to enforce the provisions of
this Agreement as they relate to Capital and Optos.

18(j) Severability: The provisions of this Agreement are severable, it being the
intention of the parties that should any provision be found invalid, such
invalidity shall not affect the remaining provisions, which shall remain in full
force and effect as though such invalid provisions had not been contained in
this Agreement.

18(k) Entire Agreement: This Agreement, any Rider, Attachment or Amendment
hereto, shall be construed together and constitute the entire, full and complete
agreement between the parties concerning the subject matter hereof, and shall
supersede all prior agreements, if any. Optos hereby warrant and represent that
no other representation has induced Optos or Optos Principal Owners to execute
this Agreement, and there are no representations, inducements, promises or
agreements, oral or otherwise, between the Optos and Company not embodied
herein, which are of any force or effect with reference to this Agreement. No
amendment, change or variance from this Agreement shall be binding on either
party unless executed in writing by all parties.

18(l) Force Majeure: Except for monies owed, if circumstances such as acts of
nature, strikes, lockouts or other industrial disturbances, war, terrorist
attacks, riot, epidemic, fire or other catastrophes or other forces beyond the
control of the parties make it impossible for either or both of them to perform
their

 

19



--------------------------------------------------------------------------------

obligations under this Agreement, the obligations will be suspended during the
pendency of the circumstances. If through no fault of Yours the Business is
damaged or destroyed by an event as described above, failure to operate the
Business will not result in a breach of this Agreement, provided that Optos
apply within 30 days after such event for Company’s approval to relocate or
reconstruct the premises and Optos diligently pursue such reconstruction or
relocation. Such approval may be conditioned upon the payment of an agreed
minimum fee to Company during the period in which the Business is not in
operation.

18(m) Rules of Construction: This Agreement shall be interpreted as follows:
(i) nouns, pronouns, and variations of them refer to the masculine, feminine,
neuter, singular, or plural as the context may require, (ii) headings and their
numbers are solely for convenience and ease of reference, (iii) the words
include, includes, or including mean including without limitation, and
(iv) unless otherwise. noted, when the words of a term defined in this Agreement
appear without initial capital letters, they shall be given a generic, rather
than the defined interpretation.

18(n) Mutual Release: Optos and Optos Principal Owners expressly acknowledge
that as a condition of obtaining Company’s consent to take any action not
allowed or provided for in this Agreement, to participate in any special
programs not provided for in this Agreement or to take any action for which
consent is required under this Agreement, including changing Optos business
entity structure or the status of Optos Principal Owners or their Ownership
Interest in Optos, Company will require Optos and Optos Principal Owners to
execute a mutual release In a form satisfactory to Company of any and all
existing claims against Company, Company’s affiliates, successors, assigns and
designees and their respective managers, officers, agents, members, designees,
and representatives, including claims arising under this Agreement and under any
law.

18(o) Authorship: This Agreement will not be construed against either party due
to authorship.

18(p) Multiple Counterparts: This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Further, facsimile signatures on counterparts of this Agreement are
hereby accepted and acknowledged as though they were originals.

18(q) Further Execution: The parties shall, from time to time, on or after the
Effective Date of this Agreement take such additional actions and execute such
additional documents as may be necessary or appropriate, in Company’s sole
opinion, to give effect to the provisions of this Agreement.

18(r) Acceptance of Agreement: This offer is made upon Optos receipt and is
extended for a period of time not to exceed 30 days following such receipt. The
parties acknowledge and agree that this Agreement shall not be effective and
binding until executed by Company.

18(s) Representations of Company: Company represents and warrants to Optos that
Company has received all necessary approvals and authorizations to enter into
this License Agreement and that this License Agreement is in full compliance
with Federal law as well as the law of the States where all of the locations and
markets listed in Section 20 hereof are located.

 

19. ACKNOWLEDGEMENTS

19(a) Optos and Optos Principal Owners each acknowledge and agree that:

(1) Prior to execution of this Agreement, Optos investigated the Program to
Optos satisfaction and Optos had the opportunity to consult with appropriate
legal and business advisors with respect to this Agreement and the potential
benefits and risks of entering into this Agreement.

(2) Optos have not received and are not relying on any representations of any
kind from Company that are not contained in this Agreement or any other
currently effective written agreement executed by Optos and Company.

 

20



--------------------------------------------------------------------------------

(3) Company have not made any representations of any kind concerning Optos
potential success, earnings, potential sales, gross revenues, distributions,
income or operating costs relating to the Business.

(4) Optos received a complete copy of this Agreement and all related Riders,
Attachments, Exhibits, and ancillary agreements prior to the date on which Optos
executed this Agreement.

20. WAIVER OF SETOFF. Notwithstanding anything to the contrary, Company and all
of its affiliates and subsidiaries agree that they will not setoff or assert a
counterclaim against any amounts owing from Optos hereunder against any amount
payable to Optos by Company or any of its affiliates and subsidiaries or
collected by Company or any of its affiliates and subsidiaries and owing to
Optos.

[SIGNATURES ON FOLLOWING PAGE]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Licensing Agreement as of the
Effective Date.

 

Optos Optos Capital, LLC By:   /s/ Chris Ferguson     Chris Ferguson, President
WITNESS:   /s/ Christopher McDemus         ClearPoint Resources, Inc. By:   /s/
Michael Traina     Michael Traina, CEO WITNESS:   /s/ Christopher McDemus      
  ClearPoint Workforce, LLC By:   /s/ Michael Traina     Michael Traina, CEO
WITNESS:   /s/ Christopher McDemus        

 

22